— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
When claimant filed his claim for unemployment insurance benefits, he stated that he left his job to relocate to California to accept a position which did not materialize. It was not until the hearing before the Administrative Law Judge that he contended that, under Public Officers Law § 73, he was forced to resign because of his previous employment with the Department of Transportation. This merely presented a question of credibility which was for the Unemployment Insurance Appeal Board to resolve (see, Matter of Figueroa [Levine], 53 AD2d 792). In any event, the facts of this case reveal no violation of law if claimant had continued his employment as director of maintenance for the employer, a bus company, and his claim that he was so advised finds no support in the record. Under these circumstances, the conclusion by the Board that claimant left his job voluntarily without a positive job to go to and without good cause is supported by substantial evidence and must be upheld (see, Matter of Behnke [White Carriage Corp. — Roberts] 97 AD2d 679).
Mahoney, P. J., Casey, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.